Thornton, J., concurring.
I concur in the judgment in this cause, and in the opinion except as to that portion which relates to vacancies in office and the effect attributed to section 996 of the Political Code. I am of opinion that an office is vacant which has never had an incumbent legally elected or appointed; and becomes vacant where the term fixed by law of the incumbent thus legally elected or appointed has expired, though he may hold over until his successor is elected or appointed and has qualified. If this is not so, the term of certain officers is extended by an act of the legislature (§ 996, Pol. Code) in direct violation of the last clause in section 9, article xi., of the Constitution. There may be other cases where an office becomes vacant in the sense of the words “becomes vacant” employed in article v., section 8, of the Constitution, not mentioned above or defined in section 996. The question discussed in the portion of the opinion to which I cannot give my assent, does not arise in the case, for when it is said, as it is in the opinion, that “ the petitioner’s alleged appointment was made prior to the 1st day of January, 1885, and before any provision of the Act of March 14, 1883, creating a county office in Alameda County, had taken effect,” the question as to vacancy is determined, and that by holding that there was no vacancy at that time.